Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are presented for examination.

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the claim objections.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach the method of claim 1, wherein a connection-oriented communication protocol being used to communicate with a dependent virtualized network function of the set, the acts of identifying, duplicating and routing a packet to the virtual test network comprises, in a connection establishment phase: receiving a synchronization packet, said synchronization packet having been received by the dependent virtualized network function and duplicated and being intended for routing to the corresponding virtualized network function in the virtual test network, said synchronization packet comprising a connection identifier, and routing said synchronization packet to the corresponding virtualized network function in the virtual test network, receiving from the corresponding virtualized network function a first acknowledgement packet comprising a first sequence number, and associating the first sequence number included in said acknowledgement packet with the connection identifier, and routing said first acknowledgement packet, receiving a second acknowledgement packet, said second acknowledgement 

Claim Objection
	The following claims are objected to because of grammatical or typographical errors: Claims 1, (line 14), 7 (line 21), 8 (line 17), “the first network” should be “the first virtual network”; Claims 1 (line 19), 7 (line 27), 8 (line 21), “a patch” should be “the patch”; Claims 1 (line 20), 3 (line 6), 4 (line 7), 6 (lines 4, 7, 9, 17 and 24), 7 (line 28), 8 (lines 21-22) “the test network” should be “the virtual test network”; Claims 3 (line 5), 4 (line 5), “an input packet” should be “the input packet”; Claims 3 (lines 8-9 and lines 16), 4 (lines 9-10 and 20), “the second network” should be “the second virtual network”; Claim 4 (line 16), “the second server” should be “the second host server”; Claim 5 (line 3), “a packet” should be “the packet”; Claim 5 (line 5), “the hypervisor” should be “the network hypervisor”; Claim 6 (line 3), “a packet” should be “the packet”; claim 6 (lines 5, 7-8), “said packet” should be “said synchronization packet”; claim 6 (line 17), “said packet” should be “said second acknowledgement packet”

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim language in the following claims is not clearly understood:
As per claim 1, line 8, it is unclear what is meant/scope by the quotation marks.
As per claims 7 (line 14) and 8 (line 11), they have the same problem as claim 1, line 8 above.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5 and 7-8 are rejected under 35 U.S.C.103 as being unpatentable over  Kuo et al, U.S. Patent Application Publication 2016/0132420 (hereinafter Kuo) in view of Ur et al, U.S. Patent 10,063,453 (hereinafter Ur).
	As per claim 1, Kuo teaches the invention substantially as claimed for applying a patch to a virtualized network machine to be updated that is included in a first virtual network ([10][15][42][67], e.g., the new software or the patch for the current operating system environment is pre-tested before the new software or the patch is installed in the operating system environment), a network hypervisor 
creating a second virtual network called a “virtual test network”, said virtual test network comprising clones of virtual machines (fig. 2B; [33][36][55][58], e.g., creating a virtual machine with a clone environment for testing); 
applying a patch to the clone of the virtualized network machine to be updated in the test network [36][42], e.g., installing the new software or the patch in the clone environment of the virtual machine), and
collecting and comparing values of at least a first and a second performance indicator, a first indicator measuring a performance value on a monitored virtualized network machine of the first virtual network and a second indicator measuring the performance value on the clone of the monitored virtualized network machine in the virtual test network, an alert being triggered when the values of the first and second indicators differ ([38]-[43], e.g., The environment test comprises at least one of testing functions of the clone environment which has performed with the environment updating process (the environment test is not limited), comparing system states of the operating system environment and the clone environment which has performed with the environment updating process (the environment test is not limited), and comparing user experiences of the operating system and the clone environment which has performed with the environment updating process...extract pieces of information (such as the software error message or the memory content) of the operating system environment and the clone environment which has performed with the environment updating process, and compares the extracted pieces of information, so as to compare system states of the operating system environment and the clone environment which has performed with the environment updating process... detects whether at least one of the user state and behavior(such as the user is disable to write down data in the specific column, and 
Kuo is silent as to clones of virtual machine implementing the dependent virtualized network function.  Ur teaches for applying an update to a virtualized network function to be updated that is included in a first virtual network (col. 1, line 60-col. 2, line 20, col. 14, line 54-67 e.g., applying an update to virtual service (virtual network functions, col. 2, lines 53-57) to be evaluated), comprising:
identifying a set of dependent virtualized network functions included in the first virtual network, said set comprising at least the virtualized network function to be updated (col. 15, lines 16-44, e.g., identifying a set of virtual services in the virtual network, col. 2, lines 53-57; col. 14, lines 54-67; virtual services comprising virtual network function to be updated for testing),
creating a second virtual network called a “virtual test network”, said virtual test network comprising clones of virtual machines implementing the dependent virtualized network functions of the set, said cloned virtual machines forming clones of the dependent virtualized network functions of the set (fig. 6B-6D; col. 15, lines 16-44e.g., creating a duplicate virtual network of virtual services (e.g., VNFs) for testing), 
interconnecting, in the virtual test network, clones of the dependent virtualized network functions of the set, said interconnection being identical to an interconnection in the first network of the dependent virtualized network functions of the set (fig. 6A-6D; col. 15, lines 16-44, e.g., interconnecting the 
identifying at least one input data packet of a virtualized network function of the set of dependent virtualized network functions, duplicating said packet and routing said duplicated packet to the virtual test network (col. 16, line 65-col. 17, line 17, e.g,, when F1 receives a packet, F1 send one copy to the duplicated virtual service),
applying a patch to the clone of the virtualized network function to be updated in the test network (col. 1, line 60-col. 2, line 20; fig. 6B-6D; col. 15, lines 16-67, e.g., update of at least one virtual service in the virtual network for testing), and
collecting and comparing values of at least a first and a second performance indicator, a first indicator measuring a performance value on a monitored virtualized network function of the set of dependent virtualized network functions of the first virtual network and a second indicator measuring the performance value on the clone of the monitored virtualized network function in the virtual test network (col. 14, lines 54-67; col. 16, line 65-col. 17, line 26, e.g., collecting and comparing data/results of traffic coming in to the duplicated virtual service to the system under test), an alert being triggered when the values of the first and second indicators differ (col. 17, lines 10-22, e.g., when compared, a difference maybe be found and information may be reported).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ur’s teaching into Kuo’s system in order to allow testing of virtual network function in Kuo’s system, thus allowing pre-testing of virtual network function before the installing the new software or patch in an operating system environment (see Kuo, [15]; see Ur, col. 1, lines 40-56).

As per claim 2, Kuo and Ur teach the invention substantially as claimed in claim 1 above.  Kuo and Ur further teach wherein the set of dependent virtualized network functions also comprises at least another virtualized network function which is functionally dependent on the virtualized network function 

	As per claim 3, Kuo and Ur teach the invention substantially as claimed in claim 1 above.  Kuo and Ur further teach wherein, when a virtual infrastructure manager makes an interface of the network hypervisor available to a client to which the first virtual network has been allocated, so that the client controls the first virtual network, said client thus exercising what is called indirect control over the first virtual network (Kuo, [28][36][60], e.g., a user uses the user interface to confirm execution for replacing the operating system environment 411 with the operating system 442, and copying the other data in operating system environment 411 of the virtual machine to the clone environment), the identification of an input packet of a virtualized network function of the set of dependent virtualized network functions, the duplication of the packet and the routing of said duplicated packet to the test network (Ur, col. 16, line 65-col. 17, line 17, e.g,, when F1 receives a packet, F1 send one copy to the duplicated virtual service) comprise, when the virtualized network function of the set of dependent virtualized network functions and the clone of the corresponding virtualized network function included in the second network are hosted by the same host server (Kuo [46]; Ur col. 6, lines 15-19, 28-34):
installing a configuration rule on a network routing equipment of the host server, said network routing equipment being adapted to transmit the packet to the virtualized network function of the set of dependent virtualized network functions, said configuration rule comprising duplication of the input packet of the virtualized network function of the set of dependent virtualized network functions, and transmission of said duplicated packet to the clone of the corresponding virtualized network function contained in the second network and hosted by the host server (Ur, col. 16, line 65-col. 17, line 17, e.g,, when F1 receives a packet, F1 send one copy to the duplicated virtual service).

As per claim 5, Kuo and Ur teach the invention substantially as claimed in claim 1 above.  Kuo and Ur further teach wherein the network hypervisor receives from an operator of the first virtual network 

	As per claim 7, Kuo teaches the invention substantially as claimed 
a processor (fig. 2A and 2B); and
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the server (fig. 2A and 2B) to: implement a network hypervisor interfaced between a first virtual network and a set of at least one hardware resource capable of providing necessary resources for said first virtual network (fig. 2B; [28][48][51], e.g., hypervisor of a server system allocates resources to generate the virtual machines in the cloud server system), said hypervisor being adapted to apply a patch to a virtualized network function to be updated included in the first virtual network ([10][15][42][67], e.g., the new software or the patch for the current operating system environment is pre-tested before the new software or the patch is installed in the operating system environment);
create a second virtual network called a “virtual test network”, said virtual test network comprising clones of virtual machines (fig. 2B; [33][36][55][58], e.g., creating a virtual machine with a clone environment for testing) 
apply a patch to the clone of the faulty virtualized network machine in the test network [36][42], e.g., installing the new software or the patch in the clone environment of the virtual machine), and
collect and compare values of at least a first and a second performance indicator, a first indicator measuring a performance value on a monitored virtualized network machine of the first virtual network and a second indicator measuring the performance value on the clone of the monitored virtualized 
Kuo is silent as to clones of virtual machine implementing the dependent virtualized network function.  Ur teaches for applying a update to a virtualized network function to be updated that is included in a first virtual network (col. 1, line 60-col. 2, line 20, col. 14, line 54-67 e.g., applying an update to virtual service (virtual network functions, col. 2, lines 53-57) to be evaluated), comprising:

create a second virtual network called a “virtual test network”, said virtual test network comprising clones of virtual machines implementing the dependent virtualized network functions of the set, said cloned virtual machines forming clones of the dependent virtualized network functions of the set (fig. 6B-6D; col. 15, lines 16-44e.g., creating a duplicate virtual network of virtual services (e.g., VNFs) for testing), 
interconnect, in the virtual test network, clones of the dependent virtualized network functions of the set, the interconnection of the clones of the dependent virtualized network functions of the set being identical to an interconnection in the first network of the dependent virtualized network functions of the set (fig. 6A-6D; col. 15, lines 16-44, e.g., interconnecting the duplicated virtual network of virtual services to be identical to the interconnection of the virtual network of virtual services),
identify at least one input data packet of a virtualized network function of the set of dependent virtualized network functions, duplicate said packet and route said duplicated packet to the virtual test network (col. 16, line 65-col. 17, line 17, e.g,, when F1 receives a packet, F1 send one copy to the duplicated virtual service),
apply a patch to the clone of the faulty virtualized network function in the test network (col. 1, line 60-col. 2, line 20; fig. 6B-6D; col. 15, lines 16-67, e.g., update of at least one virtual service in the virtual network for testing), and
collect and compare values of at least a first and a second performance indicator, a first indicator measuring a performance value on a monitored virtualized network function of the set of dependent virtualized network functions of the first virtual network and a second indicator measuring the performance value on the clone of the monitored virtualized network function in the virtual test network (col. 14, lines 54-67; col. 16, line 65-col. 17, line 26, e.g., collecting and comparing data/results of traffic 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ur’s teaching into Kuo’s system in order to allow testing of virtual network function in Kuo’s system, thus allowing pre-testing of virtual network function before the installing the new software or patch in an operating system environment (see Kuo, [15]; see Ur, col. 1, lines 40-56).

As per claim 8, it is rejected for the same reason as claim 1 above.  

Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over  Kuo and Ur in view of Yang et al, U.S. Patent Application Publication 2016/0103698 (hereinafter Yang).

As per claim 4, Kuo and Ur teach the invention substantially as claimed in claim 1 above.  Although Kuo and Ur further teach wherein, when a virtual infrastructure manager makes an interface of the network hypervisor available to a client to which the first virtual network has been allocated, so that the client controls the first virtual network, said client thus exercising what is called indirect control of the first virtual network (Kuo, [28][36][60], e.g., a user uses the user interface to confirm execution for replacing the operating system environment 411 with the operating system 442, and copying the other data in operating system environment 411 of the virtual machine to the clone environment), the identification of an input packet of a virtualized network function of the set of dependent virtualized network functions, the duplication of the packet and the routing of said duplicated packet to 
installing a first configuration rule on a first network routing equipment of the host server, said first network routing equipment being adapted to transmit the packet to the virtualized network function of the set of dependent virtualized network functions, said configuration rule comprising duplication of the input packet of the virtualized network function of the set of dependent virtualized network functions, and transmission of said duplicated packet to the host server, a second configuration rule being installed on a second network routing equipment included in the host server, the second configuration rule comprising the transmission of said packet to the clone of the corresponding virtualized network function included in the second network and hosted by the host server (Ur, col. 16, line 65-col. 17, line 17, e.g,, when F1 and F2 receives a packet, F1 and F2 send one copy to the duplicated virtual service), however, Kuo and Ur does not teach the clone of the corresponding virtualized network function contained in the second network is hosted by a second host server.  Yang teaches the virtualized network function of the set of dependent virtualized network functions is hosted by a first host server and the clone of the corresponding virtualized network function contained in the second network is hosted by a second host server (fig. 1C and 2; [3][43][134]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yang’s teaching into Kuo’s and Ur’s system in order to allow remote testing of Virtual network functions hosted on a remote server in Kuo’s and Ur’s system.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should

reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454